___________

                           No. 95-2395
                           ___________

Donna M. Fouts,                  *
                                 *
     Plaintiff - Appellant,      *
                                 *
     v.                          * Appeal from the United States
                                 * District Court for the
Shirley S. Chater, Commissioner * Northern District of Iowa.
of Social Security,              *
                                 *       [UNPUBLISHED]
     Defendant - Appellee.       *
                            ___________

                  Submitted:   December 14, 1995

                      Filed: January 16, 1996
                           ___________

Before BOWMAN and LOKEN, Circuit Judges, and WOLLE,* Chief District
     Judge.
                            ___________


PER CURIAM.


     Following a fall at work, Donna M. Fouts underwent back
surgery in October 1991 and applied for Social Security disability
benefits in March 1992, alleging a disability onset date of
September 17, 1991. After her application was denied initially and
on reconsideration, an administrative hearing was held in February
1993. The administrative law judge denied Ms. Fouts's application,
finding that she has the residual functional capacity to perform
jobs such as statistical clerk, night clerk, timekeeper, office
helper, assembler, and hand packager. The Commissioner's Appeals
Council accepted additional medical evidence but denied review.


     *The HONORABLE CHARLES R. WOLLE, Chief Judge of the
     United States District Court for the Southern District of
     Iowa, sitting by designation.
Ms. Fouts then sought judicial review of the final agency action
denying her application for benefits.


     The district court1 granted summary judgment in favor of the
Commissioner, concluding that her decision denying benefits is
supported by substantial evidence on the record as a whole. Ms.
Fouts appealed, contending that the objective medical evidence, the
observations of third parties, her pain medication, her functional
limitations, and her daily activities are consistent with her claim
of disabling pain; that the ALJ erred in considering her refusal of
certain treatment; and that the ALJ's questions to a vocational
expert did not properly include all her limitations.         Having
carefully considered the administrative record, we conclude that
the Commissioner's decision must be affirmed for the reasons stated
by the district court in its Order of April 3, 1995. See 8th Cir.
Rule 47B.


        A true copy.


             Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




    1
     The HONORABLE EDWARD J. McMANUS, United States District Judge
for the Northern District of Iowa.

                                  -2-